Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 08/04/2022.  Presently claims 1-17 are pending. Claims 18-20 have been cancelled.
Amendments to the specification filed on 08/04/2022 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that the prior art of Con (US20110283889A1) does not disclose a bumper, the Applicant argued that slots are not bumper members, as proffered by the Examiner (OA, p. 11).
In response to this argument, the prior art of Con discloses wherein the second portion of the bracket includes a second abutment surface disposed below the first abutment surface (paragraphs 0048-0049 and figh.3: the bottom surface of the element (34) is abutted the surface (37) of the portafilter (30), this bottom surface of the element (34) having slots “corresponding to the second portion” to engages the tabs (38) of the surface (37); the slots of the element (34) having the second abutment surface).
Further, the prior art of Con discloses the element (34) having helical slots to receive the tabs (38) are helical slots (paragraph 0048),
The helical slots having helical shape that designed to accommodate the tabs (38) when the portafilter is rotated into its final or brewing position;
These helical slots having a bumper and valley to accommodate the tabs (38) (see the picture below of helical slot with bumper);
Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    673
    641
    media_image1.png
    Greyscale














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Con (US20110283889A1) in view of Kettavong (US20150173566A1).

Regarding claim 1, Con disclose a coffee grinding apparatus (abstract), comprising: 
a support base (fig.1: (10)) having a storage cavity (paragraph 0043); 
a pedestal portion (fig.1: (11)) extending upwardly from the support base and having a vertical surface (fig. 1 (235);
a receiving hub (fig.1: (235));
(paragraphs 0043 and 0048 and fig.1: the cradle (31, same cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem (see figs.3-5 below);
a holder assembly (fig.1: (31) and 13) (paragraph 0048)), wherein the holder assembly includes: 
a stem (see figs.3-5 below: the stem assembly) having front and rear portions; 
a head portion (see figs.3-5 below) disposed on the front portion of the stem and having a sidewall with upper and lower portions, 
wherein the sidewall is outwardly curved to define first and second arms (fig.3: (33)) spaced-apart from one another which further define a receiving area (fig.3: (32)) therebetween, and 
further wherein the sidewall includes a first abutment surface (see figs.3-5 below: the surface that abut the side head of the element (30)) disposed on the lower portion of the sidewall (paragraphs 0048-0049); and 
a bracket (fig.3: (34)) having a first portion extending inwardly towards the receiving area, and a second portion extending downwardly from the first portion, 
wherein the second portion of the bracket includes a second abutment surface disposed below the first abutment surface (paragraphs 0048-0049 and figh.3: the bottom surface of the element (34) is abutted the surface (37) of the portafilter (30), this bottom surface of the element (34) having slots “corresponding to the second portion” to engages the tabs (38) of the surface (37); the slots of the element (34) having the second abutment surface), and 
further wherein at least one bumper member is positioned on and outwardly extending from an outer surface of the second abutment surface (paragraph 0048: the element (34) having helical slots to receive the tabs (38), these helical slots having a bumper and valley to accommodate the tabs (38).

Con does not explicitly disclose an access aperture disposed on the vertical surface disposed on the vertical surface opening into a receiving hub.
However, Con discloses the cradle element (31) having a reciprocating actuator (64) that extends from the cradle (see figures 5-7) that cooperates with an electrical switch such as a microswitch (paragraph 0049).  The actuator cooperates with a microswitch by advancing the portafilter to engage the curved tab 63 so that the actuator reciprocates to extend from the cradle and engage the microswitch (paragraphs [0049]-[0050]).  
First, it would have been obvious and apparent to one of ordinary skill in the art at the time of filing from the description and figures, that for the actuator to engage a microswitch, the microswitch would need to be disposed on or in the wall 235, as the cradle 31 is adjacent to wall 235 (seen at least from figures 1 and 3-7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to constructed the apparatus of Con to have an access aperture disposed on the vertical surface (figure 1; element 235) opening into a receiving hub containing the microswitch to receive the reciprocating actuator 64 to provide maximum support of the cradle element 31 to receive the portafilter element 30 (as the rear surface of cradle element 31 would abut wall 235) and protect the microswitch from accidental actuation by receding it into within wall.  This would also be obvious to try as choosing from a finite number of identified predictable solutions, as the microswitch would either have to be disposed on the wall element 235 or recessed within the wall (in a receiving hub for receiving the actuator 
    PNG
    media_image2.png
    757
    1005
    media_image2.png
    Greyscale
element 64 from cradle 31).









Con does not disclose further wherein at least one flexibly resilient bumper;

Kettavong teaches a holder assembly (fig.5: (500)) for coffee grinding apparatus (paragraph 0031 and 056), comprising:
a surface having flexibly resilient bumper member (fig.5: (522)) (paragraphs 0061 and 0063: rubber bumper (522));

Both of the prior arts of Con and of Kettavong are related to a holder assembly of a coffee grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bumpers of the apparatus of Con to be flexibly resilient bumper member as taught by Kettavong thereby having further wherein at least one flexibly resilient bumper member is positioned on and outwardly extending from an outer surface of the second abutment surface, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Con disclose wherein the first abutment surface (see fig.3 above) is outwardly facing, and further wherein the second abutment surface (fig.3: the second abutment surface of the element (34)) is inwardly facing.  


Regarding claim 3, Con disclose including one or more bumper members (fig.3: (39)) positioned on and outwardly extending from an outer surface of the first abutment surface (see fig.3 above);

Kettavong teaches the flexibly resilient bumper member (fig.5: (522));
Therefore, the modification of Con in view of Kettavong teaches including one or more flexibly resilient bumper members positioned on and outwardly extending from an outer surface of the first abutment surface.

Regarding claim 4, Con disclose wherein the rear portion of the stem of the holder assembly is removeably received in the receiving hub of the pedestal portion (paragraph 0043 and 0048: removable cradle (fig.1: (14) or figs.3-5: (31)).  

Regarding claim 5, Con disclose, wherein the holder assembly is removeably received in the storage cavity of the support base (paragraph 0043 and 0048: removable cradle (fig.1: (14) or figs.3-5: (31)).  

Regarding claim 6, Con disclose wherein the receiving area (fig.3: (32)) of the holder assembly is positioned above the support base (fig.1: (10)) when the rear portion of the stem of the holder assembly is received in the receiving hub (fig.1: 235)) of the pedestal portion (fig.1: (11)).  

Regarding claim 7, Con disclose a detent feature disposed within the pedestal portion and having a retractable detent member, wherein a distal end of the retractable detent member extends into the receiving hub and retracts from the receiving hub towards an interior portion of the pedestal portion.  
(paragraphs 0043 and 0048 and fig.1: the cradle (31, same cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem (see figs.3-5 above);

Con does not explicitly disclose an access aperture disposed on the vertical surface disposed on the vertical surface opening into a receiving hub;
However, the element (31) having a reciprocating actuator 64 that cooperates with an electrical switch such as a microswitch (paragraph 0049); and 
The actuator cooperators with a microswitch which would be disposed on/in the wall 235. And that cradle 31 is adjacent to wall 35;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to constructed the apparatus of Con to have an access aperture disposed on the vertical surface opening into the receiving hub (fig.1: (235)) in order to embed a microswitch that receive the reciprocating actuator 64 “corresponding to the horizontal stem; see figs.3-5 above); and providing the access aperture disposed on the vertical surface is resulted  to provide maximum support of the cradle element 31 for receiving the portafilter element 30 .


Regarding claim 8, Con disclose wherein the stem of the holder assembly includes a recess (see figs.3-5 above: the recesses between the stems) disposed on an upper surface thereof, and 
further wherein the distal end of the retractable detent member of the detent feature is received in the recess of the holder assembly when the rear portion of the stem of the holder assembly is received in the receiving hub 
(paragraphs 0043 and 0048 and fig.1: the cradle (31, same cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem (see figs.3-5 above);
Con does not explicitly disclose an access aperture disposed on the vertical surface disposed on the vertical surface opening into a receiving hub;
However, the element (31) having a reciprocating actuator 64 that cooperates with an electrical switch such as a microswitch (paragraph 0049); and 
The actuator cooperators with a microswitch which would be disposed on/in the wall 235. And that cradle 31 is adjacent to wall 35;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to constructed the apparatus of Con to have an access aperture disposed on the vertical surface opening into the receiving hub (fig.1: (235)) in order to embed a microswitch that receive the reciprocating actuator 64 “corresponding to the horizontal stem; see figs.3-5 above”); and providing the access aperture disposed on the vertical surface is resulted  to provide maximum support of the cradle element 31 for receiving the portafilter element 30 .

Regarding claim 9, Con disclose a detent feature disposed within the pedestal portion and having a retractable detent member, 
wherein a distal end of the retractable detent member extends into the storage cavity of the support base and retracts from the storage cavity of the support base towards an interior portion of the pedestal portion. 
(paragraphs 0043 and 0048 and fig.1: the cradle (31, same cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem (see figs.3-5 above);
Con does not explicitly disclose an access aperture disposed on the vertical surface disposed on the vertical surface opening into a receiving hub;
However, the element (31) having a reciprocating actuator 64 that cooperates with an electrical switch such as a microswitch (paragraph 0049); and 
The actuator cooperators with a microswitch which would be disposed on/in the wall 235. And that cradle 31 is adjacent to wall 35;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to constructed the apparatus of Con to have an access aperture disposed on the vertical surface opening into the receiving hub (fig.1: (235)) in order to embed a microswitch that receive the reciprocating actuator 64 “corresponding to the horizontal stem; see figs.3-5 above”); and providing the access aperture disposed on the vertical surface is resulted  to provide maximum support of the cradle element 31 for receiving the portafilter element 30 .

Regarding claim 10, Con disclose wherein the stem of the holder assembly includes a recess disposed on an upper surface thereof (see figs.3-5 above: the recesses between the stems), and 
further wherein the distal end of the retractable detent member of the detent feature is received in the recess of the holder assembly when the holder assembly is received in the storage cavity of the support base.
(paragraphs 0043 and 0048 and fig.1: the cradle (31, same cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem (see figs.3-5 above);

Con does not explicitly disclose an access aperture disposed on the vertical surface disposed on the vertical surface opening into a receiving hub;
However, the element (31) having a reciprocating actuator 64 that cooperates with an electrical switch such as a microswitch (paragraph 0049); and 
The actuator cooperators with a microswitch which would be disposed on/in the wall 235. And that cradle 31 is adjacent to wall 35;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to constructed the apparatus of Con to have an access aperture disposed on the vertical surface opening into the receiving hub (fig.1: (235)) in order to embed a microswitch that receive the reciprocating actuator 64 “corresponding to the horizontal stem; see figs.3-5 above”); and providing the access aperture disposed on the vertical surface is resulted  to provide maximum support of the cradle element 31 for receiving the portafilter element 30 .

Regarding claim 11, Con disclose the stem of the holder assembly includes first and second recesses spaced-apart from one another (see figs.3-5 above: the recesses between the stems).  

Regarding claim 12, Con disclose a first detent feature disposed within the pedestal portion and having a retractable detent member, wherein a distal end of the retractable detent member of the first detent feature is received in the second recess of the holder assembly when the holder assembly is received in the storage cavity of the support base.  
(paragraphs 0043 and 0048 and fig.1: the cradle (31, same cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem (see figs.3-5 above);

Con does not explicitly disclose an access aperture disposed on the vertical surface disposed on the vertical surface opening into a receiving hub;
However, the element (31) having a reciprocating actuator 64 that cooperates with an electrical switch such as a microswitch (paragraph 0049); and 
The actuator cooperators with a microswitch which would be disposed on/in the wall 235. And that cradle 31 is adjacent to wall 35;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to constructed the apparatus of Con to have an access aperture disposed on the vertical surface opening into the receiving hub (fig.1: (235)) in order to embed a microswitch that receive the reciprocating actuator 64 “corresponding to the horizontal stem; see figs.3-5 above”); and providing the access aperture disposed on the vertical surface is resulted  to provide maximum support of the cradle element 31 for receiving the portafilter element 30 .

Regarding claim 13, Con disclose a second detent feature disposed above the first detent feature within the pedestal portion and having a retractable detent member, wherein a distal end of the retractable detent member of the second detent feature is received in the first recess of the holder assembly when the rear portion of the stem of the holder assembly is received in the receiving hub of the pedestal portion.  
(paragraphs 0043 and 0048 and fig.1: the cradle (31, same cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem to be received in an opening disposed on the vertical front surface (235), the openings of the ledge (12) must have a detent features to accommodate the vertical stems)

Regarding claim 14, Con disclose a magnetic member disposed on the stem of the holder assembly (fig.1: (31) and 13); and a reciprocal magnetic member to the magnetic member of the holder assembly positioned within the receiving hub of the pedestal portion, wherein the magnetic member and the reciprocal magnetic member are magnetically coupled when the rear portion of the stem of the holder assembly is received in the receiving hub of the pedestal portion (paragraph 0059).  

Regarding claim 15, Con disclose at least one rail member disposed on a sidewall of the receiving hub of the pedestal portion and inwardly extending into the receiving hub of the pedestal portion; and 
at least one inset channel disposed on the rear portion of the stem, wherein the at least one rail member is received in the at least one inset channel of the stem when the rear portion of the stem of the holder assembly is received in the receiving hub of the pedestal portion.
(paragraphs 0043 and 0048 and fig.1: the cradle (31, same cradle (14) of fig.1) having vertical stems to be received in openings disposed on the element (12) and a horizontal stem (see figs.3-5 above);
Con does not explicitly disclose an access aperture disposed on the vertical surface disposed on the vertical surface opening into a receiving hub;
However, the element (31) having a reciprocating actuator 64 that cooperates with an electrical switch such as a microswitch (paragraph 0049); and 
The actuator cooperators with a microswitch which would be disposed on/in the wall 235. And that cradle 31 is adjacent to wall 35;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to constructed the apparatus of Con to have an access aperture disposed on the vertical surface opening into the receiving hub (fig.1: (235)) in order to embed a microswitch that receive the reciprocating actuator 64 “corresponding to the horizontal stem; see figs.3-5 above”); and providing the access aperture disposed on the vertical surface is resulted  to provide maximum support of the cradle element 31 for receiving the portafilter element 30 .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (EP3158902A1 attached NPL, English Machine translation) in view of Kettavong (US20150173566A1).

Regarding claim 16, Christoph disclose a portafilter assembly and holder assembly (figs.1-2 and 5-6: (14), (15), (20) and (24)) for a coffee grinding apparatus (paragraphs 13 and 30), comprising a holder assembly (figs.4 and 5) comprising: 
a stem (fig.5: (14)) having front and rear portions; 
a head portion (fig.5: (20)) disposed on the front portion of the stem and having a sidewall with upper and lower portions (see fig.5 below), 
wherein the sidewall is outwardly curved and includes a first abutment surface disposed on the lower portion of the sidewall and facing a first direction wherein the first direction is a forward direction (see fig.5 below); and 
a bracket (fig.4: (21)) having a first portion extending outwardly from the upper portion of the sidewall and a second portion extending downwardly from the first portion (see fig.4 below) (paragraph 376), 
wherein the second portion of the bracket includes a second abutment surface disposed above the first abutment surface (see fig.4 below), and further wherein the second abutment surface is facing a second direction, 
wherein the second direction is a rearward direction that is opposed to the first direction of the first abutment surface (see fig.4 below),
at least one bumper member (see fig.4 below) is positioned on and outwardly extending from an outer surface of the second abutment surface (see fig.4 below);
a portafilter assembly (fig.2: (15)), comprising: 
a handle (figs.2 and 4: (17)); 
a cup portion (figs.2 and 4: (18)) disposed on an end of the handle, wherein the cup portion includes inner (figs.2-4 below: the inner surface of the element (21); and see fig.4 below) and outer surfaces (figs.2 and 4: the outer surface of the element (18)); 
wherein the first abutment surface of the holder assembly (see fig.4 below) abuts the outer surface of the cup portion of the portafilter assembly (figs.2 and 4: the outer surface of the element (18)) when the portafilter assembly is supported by the holder assembly; and 
wherein the second abutment surface of the holder assembly (see fig.4 below) abuts the inner surface of the cup portion of the portafilter assembly (see fig.4 below) when the portafilter assembly is supported by the holder assembly.

Christoph does not disclose further wherein at least one flexibly resilient bumper;

Kettavong teaches a holder assembly (fig.5: (500)) for coffee grinding apparatus (paragraph 0031 and 0156), comprising:
a surface having flexibly resilient bumper member (fig.5: (522)) (paragraphs 0061 and 0063: rubber bumper (522));

Both of the prior arts of Christoph and of Kettavong are related to a holder assembly of a coffee grinding apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bumpers of the apparatus of Christoph to be flexibly resilient bumpers as taught by Kettavong thereby having further wherein at least one flexibly resilient bumper member is positioned on and outwardly extending from an outer surface of the second abutment surface, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  






    PNG
    media_image3.png
    777
    904
    media_image3.png
    Greyscale
























    PNG
    media_image4.png
    597
    703
    media_image4.png
    Greyscale

















Regarding claim 17, Con disclose at least one bumper member disposed on and outwardly extending from an outer surface of the first abutment surface (see fig.4 above).

Kettavong teaches the flexibly resilient bumper member (fig.5: (522));
Therefore, the modification of Con in view of Kettavong teaches at least one flexibly resilient bumper member disposed on and outwardly extending from an outer surface of the first abutment surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753